STATE OF LOUISIANA


                            COURT OF APPEAL


                              FIRST CIRCUIT




                           NUMBER 2021 CA 0897




                              CRAIG PARENT


                                  VERSUS


LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS



                                                   Judgment Rendered:
                                                                        MAR 0 3 2022



                             On appeal from the
                     Nineteenth Judicial District Court
                 In and for the Parish of East Baton Rouge
                              State of Louisiana
                           Docket Number C702162


               Honorable William Morvant, Judge Presiding



  Elizabeth B. Desselle                     Counsel for Defendant/Appellant
  Baton Rouge, LA                           Louisiana Department of Public
                                            Safety and Corrections




  Philip C. Ciaccio, Jr.                   Counsel for Plaintiff/Appellee
  New Orleans, LA                          Craig Parent




         BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
GUIDRY, J.


        This is an appeal by the Louisiana Department of Public Safety and

Corrections (" the Department")        from a judgment reversing a decision of the

Department. For the reasons that follow, we affirm.


                      FACTS AND PROCEDURAL HISTORY


        This case arises from a petition for judicial review.         The petitioner in this


matter, Craig Parent, was an offender in the custody of the Department.              In 2020,


Mr. Parent filed a grievance, Administrative Remedy Procedure No. HDQ-2020-

1875,   seeking to correct the calculation of credit for time served.            After being

denied relief by the Department and exhausting his administrative remedies, Mr.

Parent sought judicial review of the Department' s decision in the Nineteenth


Judicial District Court.


        The Commissioner issued a recommendation that the Department' s decision


be reversed, thereby granting Mr. Parent' s request for relief.         Thereafter, on June


15, 2021, the district court signed and rendered a judgment in favor of Mr. Parent


and against the Department, ordering the Department to recalculate Mr. Parent' s

time " to reflect credit for time served on all of his consecutive sentences pursuant


to the trial transcript"    and "   return the 768 days of credit that was arbitrarily

revoked from Petitioner' s sentence and that a total of 6, 433 days of jail credits be


added to [ Mr. Parent' s] time served."      This appeal by the Department followed.

                     MOTION TO SUPPLEMENT THE RECORD


        On or about January 10, 2022, the Department filed a " motion to supplement

the record and take judicial notice"        of a September 29, 2021 order of the Twenty -

Fourth Judicial District Court, which is denied.       An appellate court must render any

judgment which is just, legal, and proper upon the record on appeal.              La. C. C. P.


art. 2164.    The record on appeal is that which is sent by the trial court to the

appellate    court   and   includes   the    pleadings,   court   minutes,   transcript,   jury

                                                2
instructions, judgments, and other rulings, unless otherwise designated.           City of

Hammond v. Parish of Tang_ipahoa, 07- 0574, pp. 4- 5 ( La. App. 1st Cir. 3/ 26/ 08),

985 So. 2d 171, 176. An appellate court cannot review evidence that is not in the


record on appeal and cannot receive new evidence.        As an appellate court, we have


no jurisdiction to receive new evidence.     Rathe v. Rathe, 17- 1326, p. 10 ( La. App.

1st Cir. 8/ 21/ 18), 256 So. 3d 1001,     1007.   In addition, while a court may take

judicial notice of its own proceedings, La. C. E. art. 202 does not allow, nor has it


ever been interpreted to allow, courts to take judicial notice of suit records in other


courts.   Documentation of other courts' proceedings must be offered into evidence


in the usual manner.     Burniac v. Costner,      18- 1709, p. 5 n. 6 ( La. App.   1st Cir.


5/ 31/ 19), 277 So. 3d 1204, 1208 n.6.        Thus, where it was not introduced into


evidence in the trial court, this court cannot consider the September 29, 2021 order


of the Twenty -Fourth Judicial District Court.     Further, because the documents that


the Department seeks to have supplemented into the appellate record clearly

postdate the judgment on appeal and clearly were not considered by the trial court

below, the motion is denied.


                                       DISCUSSION


       As provided for in the Louisiana Corrections Administrative Remedy

Procedure Act ( CARP),     an offender aggrieved by an adverse decision rendered

pursuant to any administrative remedy procedure can institute proceedings for

judicial review by filing a petition for judicial review in the Nineteenth Judicial

District Court.   La. R.S. 15: 1177.    The review shall be confined to the record and


shall be limited to the issues presented in the petition for review and the


administrative remedy request filed at the agency level.       La. R. S. 15: 1177( A)(5).


The court may reverse or modify the agency decision " only if substantial rights of

the   appellant have been prejudiced"       because the administrative decisions or


findings are: ( 1) in violation of constitutional or statutory provisions; ( 2) in excess


                                             3
of the statutory authority of the agency; ( 3)       made upon unlawful procedure; (   4)


affected by other error of law; ( 5) arbitrary or capricious or characterized by an

abuse of discretion; or ( 6) manifestly erroneous in view of the reliable, probative,

and substantial evidence on the whole record.        See La. R.S. 15: 1177( A)(9).


       On review of the district court' s judgment in a suit for judicial review under


La. R. S.   15: 1177,   no deference is owed by the court of appeal to the factual

findings or legal conclusions of the district court, just as no deference is owed by

the Louisiana Supreme Court to the factual findings or legal conclusions of the

court of appeal.   Grimes v. Louisiana Department of Public Safety and Corrections,

20- 0089, p. 5 ( La. App. 1st Cir. 11/ 12/ 20),   316 So. 3d 35, 38.


       In the matter herein, Mr. Parent was resentenced on May 21, 2020, on one of

seven counts with the sentencing judge stating the following at the hearing:

       The Court has had the opportunity to review the PSI that was rendered
       in this matter and also Mr. Parent' s criminal history in this matter.
       And the Court also notes the various sentences that were previously
       handed down to Mr. Parent in this matter....        And as to count six, the
       Court will vacate the previous sentence in count number six.             The
       Court' s going to resentence the defendant to twenty years Department
       of Corrections at hard labor. That sentence is to run consecutive with
       all other sentences, and the defendant will be given credit for time
       served.




Thereafter, the minute entry from the May 21, 2020 hearing reads, "          Defendant is


given credit for time served pursuant to C. Cr.P. 880 from date of initial arrest until


today for each day defendant actually served."          The Commitment Order indicates


that under the provision of La. C. Cr.P. art. 880, the defendant is given credit for


time served.



       The Department contends that Mr.             Parent is requesting overlapping or




                                             rd
 double" jail credits on a consecutive sentence, which is prohibited by La. C. Cr.P.

art. 880.'     Mr. Parent contends the Department failed to administer his sentence


provisions as imposed by the sentencing court.                   We agree with Mr. Parent' s


contention.



       It is well settled that the determination of the sentence a defendant is to


serve, and what, if any, conditions are to be imposed on that sentence, is made by

the trial judge, not the defendant' s custodian. The custodian' s obligation is to see


that the sentence imposed is the sentence served.                   See Boddye v. Louisiana


Department of Corrections, 14- 1836, p. 6 ( La. App. 1st Cir. 6/ 26/ 15),                175 So. 3d


437, 441, writ denied, 15- 1688 ( La. 10/ 30/ 15),           180 So. 3d 303.        Furthermore,


where there is a discrepancy between the minutes and the transcript, the transcript

must prevail.       See State v. Lynch, 441 So. 2d 732, 734 ( La. 1983); Howard v.


Louisiana Department of Public Safety and Corrections, 19- 0976, p. 3 ( La. App.

lst Cir. 2/ 21/ 20), 298 So. 3d 199, 201.         Likewise, if a discrepancy exists between

the   commitment        order   and    the   transcript,   the   transcript   prevails    over   the



commitment order as well.         Howard, 19- 0976 at p. 6, 298 So. 3d at 203.




1 Louisiana Code of Criminal Procedure article 880, effective August 15, 2011, reads:

       A. A defendant shall receive credit toward service of his sentence for time spent
       in actual custody prior to the imposition of sentence.
       B. A defendant shall receive credit only for time in actual custody and only once
       during any calendar month when consecutive sentences are imposed.
       C. No defendant shall receive credit for any time served prior to the commission
       of the crime.

       D. A defendant shall not receive credit for time served under home incarceration.
       E. A defendant shall not receive overlapping jail credit, except in the instance of
       concurrent sentences and then only for time spent in jail on the instant felony.

However, at the time Mr. Parent committed the crime herein, La. C. Cr.P. art. 880 included no
mention of "overlapping jail credits," reading only as follows, " A defendant shall receive credit
toward service of his sentence for time spent in actual custody prior to the imposition of
sentence."   Acts 1997, No. 788 § 1.



                                                  5
       Based on the record before us, we cannot say that it was not the intent of the
                                                                           2
sentencing court to give the defendant credit for time served.                 Thus, it was the


duty of the Department to carry out Mr. Parent' s sentence as provided at the

sentencing hearing and in the trial transcript.          The Department had no power to


alter Mr. Parent' s sentence as imposed by the sentencing court.                  We therefore


affirm the ruling of the district court.

                                        CONCLUSION


       For the above and foregoing reasons, the June 15,                2021 judgment of the


district   court,   granted in favor of Craig Parent and against the Louisiana

Department of Public Safety and Corrections, is affirmed.              All costs of this appeal


in the amount of $ 957. 00 are assessed to the defendant/ appellant, Louisiana


Department of Public Safety and Corrections.

       MOTION TO SUPPLEMENT THE RECORD AND TAKE JUDICIAL


NOTICE DENIED; AFFIRMED.




2 It is clear from the record that the sentencing court reviewed Mr. Parent' s criminal history and
noted the various sentences that were previously handed down to Mr. Parent, where he received
credit for time served on all counts.



                                                no